Citation Nr: 0121073	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  01-05 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
metatarsal adductus with calcaneal valgus, currently 
evaluated as 10 percent disabling.

2.  Evaluation in excess of 20 percent for degenerative joint 
disease with tarsal coalition, right subtalar joint, 
associated with bilateral metatarsus adductus with calcaneal 
valgus.  

3.  Entitlement to service connection for arthritis of the 
left ankle.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from October 1975 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In pertinent part, the veteran has 
perfected his appeal to the issue of entitlement to an 
evaluation in excess of 10 percent for bilateral metatarsal 
adductus with calcaneal valgus.  As addressed below, the 
Board has listed the issues of entitlement to an evaluation 
in excess of 20 percent for right ankle disability and 
service connection for arthritis of the left ankle for 
procedural purposes.

In a VA Form 9 filing received in May 2001, the veteran 
appeared to raise a claim for service connection and/or a 
separate rating for residual scars due to status post tarsal 
coalition of the right subtalar joint.  This issue is 
referred to the RO for appropriate action.


REMAND

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for his bilateral metatarsal adductus 
with calcaneal valgus.  Private and VA clinical treatment 
records in 1995 describe the veteran's bilateral foot 
disability as 3rd degree pes planus with marked angulation of 
the right Achilles tendon and moderately severe pronation of 
the feet, right greater than left.  In July 1997, Dr. David 
L. Green described the veteran's foot disability as follows:

"Patient has 3rd or 4th degree pes planus 
bilaterally, with marked angulation of the 
right Achilles tendon with severe pronation of 
the right foot greater than the left foot.

This patient has pronounced; marked pronation, 
extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe 
spasm of tendo achilles on manipulation.  This 
condition is not improved by orthopedic shoes 
or appliances.  This is a bilateral condition 
that will not improve with time."

The Board incidentally notes that Dr. Green's latter 
description of the veteran's foot disability is an almost 
verbatim transcription of VA's criteria for a 50 percent 
rating for acquired bilateral flat foot disability.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2000).  

By contrast, the November 2000 VA feet examination report 
offers no guidance regarding the extent of pronation and/or 
deformity of the veteran's bilateral foot disability.  The 
examination report also does not directly address the 
presence or absence of swelling on use, tenderness of the 
plantar surfaces and spasm of the tendo achillis on 
manipulation.  Furthermore, there is no opinion regarding the 
extent, if any, of functional loss of use of the right and/or 
left foot due to such factors as pain, incoordination, 
weakness, and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 
(2000); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In light of 
the above, the Board finds that the November 2000 VA feet 
examination report must be returned as inadequate for rating 
purposes.  See Abernathy v. Principi, 3 Vet. App. 461 (1992) 
(if the examination does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for rating purposes).  

On remand, the RO should schedule the veteran for a current 
VA podiatry examination and determine whether any further 
development is warranted under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If any benefit remains denied upon readjudication, 
the RO should respond to the veteran's request Veteran's VA 
Form 9, dated May 17, 2001to have his claim reviewed by a 
Decision Review Officer (DRO) See .

The Board next notes that, in a rating decision dated in 
April 2001, the RO assigned a 20 percent evaluation for 
degenerative joint disease of the right tarsal joint with 
tarsal coalition and denied service connection for arthritis 
of the left ankle.  In a VA Form 9 filing received in May 
2001, the veteran submitted a timely Notice of Disagreement 
(NOD) with these RO decisions.  38 C.F.R. §§ 20.201, 20.300, 
20.302(a) (2000).  These issues are remanded to the RO for 
issuance of a Statement of the Case (SOC) in order to afford 
the veteran the opportunity to perfect his appeal, if he so 
desires.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request him to identify, by name(s), 
location(s) and date(s) of treatment, any 
private and VA medical treatment records 
relating to his bilateral foot disability 
which are not currently associated with the 
claims folder.  Thereafter, the RO should 
attempt to obtain all identified clinical 
records.

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)) are fully complied with and satisfied.

3.  Following completion of the foregoing 
development, the RO should then schedule the 
veteran for VA podiatry examination, with 
benefit of review of the claims folder, in 
order to determine the current nature and 
severity of his bilateral foot disability.  In 
the examination report, the examiner is 
requested to provide findings regarding the 
extent and severity of right and left foot 
pronation and/or deformity as well as the 
presence or absence of swelling on use, 
tenderness of the plantar surfaces and spasm 
of the tendo achillis on manipulation.  The 
examiner is also requested to provide opinion 
regarding the extent, if any, of functional 
loss of use of the right and/or left foot due 
to pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  The 
claims folder and a copy of this remand must 
be made available to the examiner prior to the 
examination for review.

4.  The RO should furnish the veteran and his 
accredited representative an SOC which advises 
him of the Reasons and Bases for declining an 
evaluation in excess of 20 percent for 
degenerative joint disease of the right tarsal 
joint with tarsal coalition and denying 
service connection for arthritis of the left 
ankle.  The veteran should be afforded the 
opportunity to respond to the SOC, and advised 
of the requirements necessary to perfect his 
appeal.

5.  Thereafter, the RO should readjudicate the 
claim for an evaluation in excess of 10 
percent for bilateral metatarsal adductus with 
calcaneal valgus.  If any benefit remains 
denied upon readjudication, the RO should 
provide the veteran with a Supplemental 
Statement of the Case (SSOC) and respond to 
his request for DRO review.  Thereafter, 
subject to current appellate procedures, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose 
of this REMAND is to obtain additional information and ensure 
due process of law.  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



